DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of the electrochemical measuring cell of independent claim 6, with particular attention to the limitations:
“a reference electrode arranged in the electrolyte in the interior of the electrolyte chamber” in combination with “a counter electrode arranged outside of the electrolyte chamber” in combination with “wherein the measuring electrode is a rigid membrane consisting of porous platinum having a pore size of 0.15 µm to 0.25 µm, wherein the rigid membrane consisting of porous platinum has a thickness of 0.5 mm +/- 0.05 mm, wherein the rigid membrane consisting of porous platinum comprises a first face facing the electrolyte and exposed to the electrolyte and further comprises a second face opposite to the first face, wherein the second face faces away from the electrolyte and is exposed to the water to be tested, wherein within the rigid membrane consisting of porous platinum a physical and an electrical contact between the water to be tested and the electrolyte is taking place” in combination with the other limitations of independent claim 6.
The closest prior art of record is considered to be Settzo et al. (US 3,448,032 A) and Capuano (US 3,956,904 A).

Upon further consideration in light of the arguments filed in the February 17, 2021 amendment, the claims have been found to overcome the previous rejections. Capuano teaches a halogen concentration measuring apparatus comprising a porous conductive material 20 comprising platinum which contacts a pH control solution on one side and an aqueous solution on the other side such that the pH control solution contacts the aqueous solution in the porous conductive material 20 (Fig. 1, col. 2, lns 59-60, col. 3, lns. 33-42 & 51-57). Capuano teaches the 
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794